Exhibit 10.33 CPI AEROSTRUCTURES, INC. RESTRICTED STOCK UNIT AGREEMENT This Restricted Stock Unit Agreement (this “Agreement ”) is made and entered into as of [DATE] (the “Grant Date” ) by and between CPI Aerostructures, Inc., a New York corporation (the “Company ”) and [DIRECTOR NAME] (the “Director” ). WHEREAS, the Company has adopted the Performance Equity Plan 2009 (the "Plan ") pursuant to which awards of Restricted Stock Units may be granted (capitalized terms that are used but not defined herein have the meaning ascribed to them in the Plan); and WHEREAS, the Committee has determined that it is in the best interests of the Company and its shareholders to grant the award of Restricted Stock Units provided for herein. NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as follows: 1. Grant of Restricted Stock Units . 1.1Pursuant to Section 8 of the Plan, the Company hereby issues to the Director on the Grant Date an Award consisting of [NUMBER] Restricted Stock Units (the “Restricted Stock Units” ). Each Restricted Stock Unit represents the right to receive one share of Common Stock, subject to the terms and conditions set forth in this Agreement and the Plan. 1.2The Restricted Stock Units shall be credited to a separate account maintained for the Director on the books and records of the Company (the “Account” ). All amounts credited to the Account shall continue for all purposes to be part of the general assets of the Company. 2. Consideration . The grant of the Restricted Stock Units is made in consideration of the services to be rendered by the Director to the Company. 3. Vesting . 3.1Except as otherwise provided herein, provided that the Director remains a director on the Board or is otherwise engaged employed with the Company through the applicable vesting date (“Continuous Service”), the Restricted Stock Units will vest in accordance with the following schedule: Vesting Date Number of Restricted Stock Units That Vest Immediately [25% of Restricted Stock Units] April 1, 20 [25% of Restricted Stock Units] July 1, 20 [25% of Restricted Stock Units] October 1, 20 [25% of Restricted Stock Units] The period over which the Restricted Stock vests is referred to as the “Restricted Period.” Once vested, the Restricted Stock Units become “Vested Units.” 3.2If the Director’s Continuous Service terminates for any reason other than the Director’s death, or Disability, at any time before all of his or her Restricted Stock Units have vested, the Director’s unvested Restricted Stock Units shall be automatically forfeited upon such termination of Continuous Service and neither the Company nor any Affiliate shall have any further obligations to the Director under this Agreement. If the Director’s Continuous Service terminates prior to the Vesting Date as a result of the Director’s death or Disability, 100% of the unvested Restricted Stock Units shall immediately vest on the date of the Director’s termination of Continuous Service. 4. Restrictions . Subject to any exceptions set forth in this Agreement or the Plan, during the Restricted Period and until such time as the Restricted Stock Units are settled in accordance with Section 6, the Restricted Stock Units or the rights relating thereto may not be assigned, alienated, pledged, attached, sold or otherwise transferred or encumbered by the Director. Any attempt to assign, alienate, pledge, attach, sell or otherwise transfer or encumber the Restricted Stock Units or the rights relating thereto shall be wholly ineffective and, if any such attempt is made, the Restricted Stock Units will be forfeited by the Director and all of the Director’s rights to such units shall immediately terminate without any payment or consideration by the Company. 5. Rights as Shareholder . 5.1The Director shall not have any rights of a shareholder with respect to the shares of Common Stock underlying the Restricted Stock Units, such as rights to vote or to receive dividends or other distributions, unless and until the Restricted Stock Units vest and are settled by the issuance of such shares of Common Stock. 5.2Upon and following the settlement of the Restricted Stock Units, the Director shall be the record owner of the shares of Common Stock underlying the Restricted Stock Units unless and until such shares are sold or otherwise disposed of, and as record owner shall be entitled to all rights of a shareholder of the Company (including voting rights). 6. Settlement of Restricted Stock Units . 6.1Subject to Section 9 hereof, promptly following the vesting date, the Company shall issue and deliver to the Director the number of shares of Common Stock equal to the number of Vested Units. The shares of Common Stock shall be issued in certificate form or book-entry form in the records of the Company’s transfer agent. 7. No Right to Continued Service on the Board . Neither the Plan nor this Agreement shall confer upon the Director any right to be retained as a Director of the Company or in any other capacity. Further, nothing in the Plan or this Agreement shall be construed to limit the discretion of the Company to terminate the Director’s Continuous Service at any time, with or without Cause. 2 8. Adjustments . If any change is made to the outstanding Common Stock or the capital structure of the Company, if required, the Restricted Stock Units shall be adjusted or terminated in any manner as contemplated by Section 3.2 of the Plan. 9. Tax Liability and Withholding . 9.1As a condition to the issuance of any Restricted Stock Units, the Company may withhold, or require the Director to pay or reimburse the Company for any taxes which the Company determines are required to be withheld under federal, state or local law in connection with the grant or vesting of the Restricted Stock Units. 9.2Notwithstanding any action the Company takes with respect to any or all income tax, social insurance, payroll tax, or other tax-related withholding (“Tax-Related Items ” ), the ultimate liability for all Tax-Related Items is and remains the Director’s responsibility and the Company (a) makes no representation or undertakings regarding the treatment of any Tax-Related Items in connection with the grant, vesting or settlement of the Restricted Stock Units or the subsequent sale of any shares; and (b) does not commit to structure the Restricted Stock Units to reduce or eliminate the Director’s liability for Tax-Related Items. Legends .
